COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ROSEMARY RODRIGUEZ,                            §            No. 08-21-00128-CV

                       Appellant,                §              Appeal from the

  v.                                             §             388th District Court

  ABDELRAZZAK ALESKANDRANY,                      §          of El Paso County, Texas

                       Appellee.                 §           (TC# 2015DCM4440)

                                            §
                                          ORDER

       Pending before the Court is a motion filed by Appellee’s attorney, John P. Mobbs, to

withdraw as counsel. The Appellee has not filed an objection with the Court. The motion is

GRANTED. The Court requests that Appellee notify the Court immediately if he retains appellate

counsel.

       IT IS SO ORDERED this 5th day of August, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.